This case came up on report. In the course of taking out the evidence, Arthur G. Anderson, the principal defendant, by direction of his counsel, on the ground of inadmissibility, refused several times to answer certain questions put to him by counsel for Frank S. Sawyer.
As this case, under the stipulation and agreement of parties, comes to the Law Court for determination upon so much of the evidence as is legally admissible, the right to determine in advance *545what is and what is not admissible does not rest in the parties to the case nor should that right be usurped by them.
Ryder $ Simpson, Charles J. Hutchins, for claimant. Clinton C. Stevens, for defendant.
The case is remanded to the court below by reason of incompleteness of report. So ordered.